Case 5:20-cv-00267-H-BQ Document 17 Filed 03/11/21                     Page 1 of 2 PageID 96



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION
GERALD B. WILSON,

           Plaintiff,
                                                               No. 5:20-CV-267-H

TEXAS CIVL COMMITMENT
CENTER FACILITY DIRECTOR.

           Defendant.

                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF THE L]NITED STATES MA GISTRATE JUDGE

           Gerald B. Wilson f,led this motion for a temporary restraining order or preliminary

rnjunction, alleging ongoing violations of civil rights resulting from his facility's COVID-19

resffictions. Dkt. No. 1. On December 22, 2020, United States Magistrate Judge D.

Gordon Bryant recommended that the Court deny Wilson's motion without prejudice to his

right to request injunctive relief rn the future should circumstances change. Dkt. No. 15.

Wilson f,led his objections to Judge Bryant's report and recommendation on January             12,

2027.1 Dkt. No. 16. After conducting a de novo review of the relevant filings, along with

Wilson's objections, the Court finds that the objections should be overuled.

           Each of Wilson's six objections are either restatements of arguments made in his

Originai Complaint (Dkt. No. 1), arguments thoroughly addressed by Judge Bryant's report




I The Court notes that   Wilson filed his objections after the 14 days deadline. The Fifth Circuit has
stated that "district courts need not consider late objections" to a report and recommendation. Scor
  Alford,No. 94-40486, 1995 WL 45021,6, at *2 (5th Cir, July 6, 1995). Therefore, it is within the
t,.
discretion ofthe Cour-t whether to consider late-filed objections. See Loredo v. Bamhart,210 F. App'x
477 , 4I8 n. 1 (5th Cir. 2006) (quoting R odriguez v. Bowen, 857 F .2d 275, 216 71 (5th Cir. 1988)).
Nevertheless, the Court finds that consideration ofWilson's late objections is in the interest of
justice.
Case 5:20-cv-00267-H-BQ Document 17 Filed 03/11/21                         Page 2 of 2 PageID 97



and recommendation, or mere disagreements w.ith Judge Bryant's wording. "The district

judge must determine de novo any part of the magistrate judge's disposition that has been

properly objected   to."   Fed. R. Civ. P. 72b)Q);      see   28 U.S.C. $ 6360)(1). In confrast, the

disuict judge reviews any unobjected-to proposed findings, conclusions, and

recommendations for plain error.2

       The Court has examined the record and reviewed the unobjected-to portions ofthe

report and recommendation for plain error and finds none. Furthermore, the Court has

made a de novo review of the relevant portions of the report and recommendation. The

Court overrules the objections and accepts the report and recommendation ofthe United

States Magisuate Judge.      Accordingly, Wilson's request for injunctive relief is denied.

       So ordered on    March f    I   , zozt.



                                                          J        SWESLEY HENDRIX
                                                                    D STATES DISTRICT JUDGE




                                                                                    *
1
 Portwood v. Schneider & McKinney P.C., No.3:20-CV-03344-X, 2020 WL 7056302, at 1 (N D. Tex. Dec 2,
2020) (Staff, J.) ("The Court reviews de novo those ponions ofthe proposed findings, conclusions, and
recommendation to which objection was made, and reviews the remaining proposed ltndings, conclusions,
and recommendation for plain error.").


                                                    2
